Citation Nr: 1343204	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to January 1965 and from July 1965 to October 1968; he died in August 2009.  At the time of his death, he was in receipt of VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the VA Regional Office in Nashville, Tennessee (RO), which denied entitlement to service connection for the cause of the Veteran's death and basic eligibility to Dependents Educational Assistance because the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  

In November 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran and the appellant cohabited in the states of Tennessee and Mississippi for approximately four and one-half years prior to the Veteran's death.  

2.  The Veteran and the appellant were married in Shelby, Tennessee, in early August 2009, and were issued a Certificate of Marriage by the State of Tennessee.

3.  The Veteran died in mid-August 2009.  
CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA does not apply in this case, because there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (The United States Court of Appeals for Veterans Claims held that the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


Analysis

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction.  The appellant must also meet the criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

The Board notes that for VA benefit purposes, a "spouse" is a person of the opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31).  A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  A surviving spouse must not have remarried or, since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50(b)(2).  

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.  The surviving spouse must be married to the veteran for a period of one year or more prior to the veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii).  The appellant entered into a legal marriage with the Veteran in early August 2009 in Shelby, Tennessee, and they were issued a Certificate of Marriage by the State of Tennessee.  They were not married for a year prior to his death in mid-August 2009.  Thus, the marriage between the appellant and the Veteran does not on its face meet the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse.

During the Board hearing in November 2011, the appellant reported that she had resided with the Veteran for approximately four and one-half years prior to her actual marriage in August 2009.  She stated that they had resided in two residences, in the State of Tennessee and the State of Mississippi and that they held themselves out as husband and wife.  Thus she is essentially asserting that she and the Veteran entered into a common law marriage.  It is noted that VA outpatient treatment records in July 2009 include the appellant as an emergency contact, with a relationship of "significant other."  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Black's Law Dictionary, 144-45 (5th abridged ed. 1983).  

As noted, the evidence clearly shows that the Veteran and the appellant were married in early August 2009 in Shelby County, Tennessee and that the appellant testified before the undersigned that they had lived together for approximately four and one-half years in Tennessee and Mississippi.  Tennessee, where the Veteran and the appellant were married does not recognize common law marriages.  See e.g. Troxel v. Jones, 45 Tenn. App. 264 (1958).  Similarly, in Mississippi, a common-law marriage is not recognized as valid.  See Dean v. Kavanaugh, 902 So.2d 528  , (2006); Miss. Code Ann. §§ 93-1-15 (2004).  Consequently, because the appellant did not formally marry the Veteran until eight days prior to his death, and because neither Tennessee nor Mississippi recognizes common law marriage, the appellant was not the "spouse of the Veteran" at the time he died under the controlling regulations.  38 C.F.R. §§ 3.1(j) , 3.50. Accordingly, she may not be considered his surviving spouse for purposes of receipt of dependency and indemnity compensation. 38 C.F.R. §§ 3.1(j) , 3.50, 3.54.  

The disposition of this claim is based on the law, and not the facts of the case.  Accordingly, it must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The preponderance of evidence in this case is against a finding that the appellant and Veteran were married for a year or more prior to his death.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal to be recognized as the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


